NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 21 2012

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

JANET R. MAYS,                                    No. 11-15556

              Plaintiff - Appellant,              D.C. No. 2:09-cv-01140-ROS

  v.
                                                  MEMORANDUM *
QWEST CORPORATION, a foreign
company, AKA Qwest Communications
Company LLC,

              Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                   Roslyn O. Silver, Chief District Judge, Presiding

                         Argued and Submitted June 12, 2012
                              San Francisco, California

Before: FERNANDEZ, GOULD, and BEA, Circuit Judges.

       Plaintiff-appellant Janet Mays appeals from the judgment entered following the

district court’s grant of a motion for summary judgment in favor of defendant-

appellee Qwest Corporation. Because the parties are familiar with the facts, we do



         *
              This disposition is not appropriate for publication and is not precedent
 except as provided by 9th Cir. R. 36-3.
not recite them further except as necessary to explain our decision. We have

jurisdiction over this matter under 28 U.S.C. § 1291, and we affirm.

      Mays did not establish a prima facie case of employment discrimination as

required under McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). Mays

failed to show the existence of a genuine issue of material fact that she was qualified

for the Lee Circle fiber splicing position in 2007 because the uncontroverted evidence

showed that she did not request a transfer to fiber splicing at Lee Circle on her LMR

form at that time.

      Supposing she made out a prima facie case under McDonnell Douglas, Mays’

claim further fails for the independent reason that she has failed to create a triable

issue of material fact as to pretext. 411 U.S. at 804.

      Finally, since Mays was transferred to Lee Circle as soon as she was eligible

after filing a request to transfer to Lee Circle, under Bradley v. Harcourt, Brace and

Co., 104 F.3d 267, 270 (9th Cir. 1996), there is a strong inference that no one at

Qwest held a discriminatory animus against Mays.

      AFFIRMED.